— In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Cusick, J.), dated July 10, 1987, which denied its motion for a change of venue.
Ordered that the order is affirmed, without costs or disbursements.
Venue motions are directed to the discretion of the trial court. Absent a clearly improvident exercise of discretion, a determination of a motion to change venue pursuant to CPLR 510 (3) will not be disturbed on appeal. Under the circumstances presented here, we cannot say that the court improvidently exercised its discretion in denying the motion to change venue from Richmond County to Tompkins County. Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.